        Case 4:19-cv-00583-SWW Document 30 Filed 10/27/20 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

 BRENT ELLIS                  *
                    PLAINTIFF *
                              *
 V.                           *
                              *                  CASE NO. 4:19CV00583 SWW
 UNION PACIFIC RAILWAY        *
 COMPANY                      *
                  DEFENDANT *
                              *

                                      ORDER

      Before the Court is the parties’ joint motion to dismiss [ECF No. 29], stating

that they have settled this dispute and requesting that the case be dismissed with

prejudice.

      IT IS THEREFORE ORDERED that the joint motion to dismiss [ECF No.

29] is GRANTED. This action is DISMISSED WITH PREJUDICE, with each

side to bear its own costs.

      IT IS SO ORDERED THIS 27th DAY OF OCTOBER, 2020.

                                       /s/Susan Webber Wright
                                       UNITED STATES DISTRICT JUDGE
